NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 16 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NORA LAVERY-PETRASH,                            No.    15-16759

                Plaintiff-Appellant,            D.C. No. 2:11-cv-01520-GEB-
                                                DAD
 v.

CATHOLIC HEALTHCARE WEST, AKA                   MEMORANDUM*
Sierra Nevada Memorial Hospital; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Nora Lavery-Petrash appeals pro se from the district court’s summary

judgment in her employment action alleging retaliation and discrimination in

violation of the Age Discrimination in Employment Act (“ADEA”), Title VII, and




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the California Fair Employment and Housing Act (“FEHA”). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Cotton v. City of Alameda, 812 F.2d
1245, 1247 (9th Cir. 1987), and we affirm.

      The district court properly granted summary judgment on Lavery-Petrash’s

age discrimination claims because Lavery-Petrash failed to raise a genuine dispute

of material fact as to whether she was discriminated against on the basis of her age.

See id. at 1248 (prima facie elements of age discrimination claim under ADEA);

Guz v. Bechtel Nat’l., Inc., 8 P.3d 1089, 1113 (Cal. 2000) (prima facie elements of

age discrimination claim under FEHA).

      The district court properly granted summary judgment on Lavery-Petrash’s

sex discrimination claims because Lavery-Petrash failed to raise a genuine dispute

of material fact as to whether defendant’s legitimate nondiscriminatory reasons for

not allowing her to perform certain tasks were pretextual. See Villiarimo v. Aloha

Island Air, Inc., 281 F.3d 1054, 1062-63 (9th Cir. 2002) (setting forth Title VII sex

discrimination claim and explaining that summary judgment is appropriate where

defendant did not establish “a discriminatory reason more likely motivated the

employer or . . . that the employer’s proffered explanation is unworthy of

credence” (citation and internal quotation marks omitted)); see also Metoyer v.

Chassman, 504 F.3d 919, 941 (9th Cir. 2007) (Title VII framework applies to

FEHA claims).


                                          2                                   15-16759
      The district court properly granted summary judgment on Lavery-Petrash’s

retaliation claims because Lavery-Petrash failed to raise a genuine dispute of

material fact as to whether defendant’s stated reasons for the adverse actions were

pretextual. See Stegall v. Citadel Broad. Co., 350 F.3d 1061, 1065-66, 1070 (9th

Cir. 2004) (listing elements of a retaliation claim and explaining that circumstantial

evidence of pretext must be specific and substantial, and that timing alone is

insufficient to establish pretext); Yanowitz v. L’Oreal USA, Inc., 116 P.3d 1123,

1130 (Cal. 2005) (same analysis applies to FEHA retaliation claims).

      Lavery-Petrash’s contentions that the district court did not acknowledge her

expert witness and should have reopened discovery to allow her expert witness to

be deposed are unpersuasive.

      Lavery-Petrash’s contentions that the district court delayed her case based

on issues with her counsel and that this prejudiced Lavery-Petrash are

unpersuasive.

      AFFIRMED.




                                          3                                      15-16759